         Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 1 of 7


                                                                                             FILED
                                                                                      U.S. DISTRICT COURT
                                                                                     DISTRICT CFWVOMIMG


          UNITED STATES DISTRICT
                                                                                    STLi'CA'.' Ii.FR.FIS. CLERK
                                     DISTRICT OF WYOMING                                    CASPER


 UNITED STATES OF AMERICA,

                            PlaintifF,
                                                            CRIMINAL COMPLAINT
          V.



                                                              Case Number: IA ♦               -ftS
 AUSTIN JAMES KELLY,

                            Defendant.

         I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.

         On or about February 27, 2019, in the District of Wyoming, the Defendant, AUSTIN
JAMES KELLY knowingly possessed a stolen firearm, namely, a Remington Model RP9,9mm,
bearing serial number RPO11729H, which had been shipped or transported in interstate or foreign
commerce, either before or after it was stolen, knowing and having reasonable cause to believe the
firearm was stolen.

         In violation ofl8 U.S.C. §§ 922(j) and 924(a)(2).

         I further state that I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &
Explosives and that this complaint is based on the following facts:

                                     (See attached Sworn Statement)

         Continued on the attached sheet and made a part hereof.



                                                      Signature orCamplainant
                                                      JAY JOHNSON

  Sworn to before me and subscribed in my presence,
  May 6. 2019                                   at    Lander. Wyoming
  Date                                                City and State


  HON.TERESA MCKEE
  United States Magistrate Judge
  Name & Title ofJuciicial Officer
                                                     4ijjao fn
                                                      Si^aiure ofJudicial Offleer
        Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 2 of 7




                                AFFIDAVIT OF JAY S. JOHNSON


        1.      Your Affiant,Jay S. Johnson, is a federal Jaw enforcement officer and a Special Agent

with the Bureau of Alcohol,Tobacco, Firearms and Explosives(ATP), United States Department of

Justice. Your Affiant is currently assigned to the District ofWyoming and has been employed by ATF

since March 12,2000. Prior to that, your Affiant was employed as a Special Agent by the United States

Air Force Office of Special Investigations, for eight years.

        2.     This affidavit is based upon information your Affiant has gained through training and

experience, as well as upon information related to your Affiant by other individuals, including law

enforcement officers. The information contained in this affidavit is submitted for the limited purpose of

establishing probable cause for the requested criminal complaint and arrest warrant and does not

contain all ofthe information Icnown to the Affiant about this case. Your Affiant is aware that, pursuant

to Title I8U.S.C. §922(j), it is unlawful foranypersontorcceive.possess,conceal,store, barter, sell,

or dispose of any stolen firearm or stolen ammunition, which is moving as, which is a part of, which

constitutes,or which has been shipped or transported in, interstate or foreign commerce,cither before or

after it was stolen, knowing or having reasonable cause to believe that the firearm or ammunition was

stolen. Your Affiant has reason to believe that on February 27,2019, Austin James Kelly knowingly

possessed a stolen firearm in Park County, Wyoming.

       3.      On February 27,2019,at approximately 6:19 a.m., Wyoming Highway Patrol Trooper

Richard Scovel was dispatched to assist a motorist who had been driving a U-Haul truck that was off

the roadway and stuck in snow near milepost 121 on Highway 120 north of Cody, Wyoming. At

approximately 6:54 a.m.. Trooper Scovel saw a U-Haul that appeared to havejust been driven out ofthe

snow and back onto the roadway because it was not traveling fast. Trooper Scovel saw the area in
         Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 3 of 7




which the U-Hau! had been stuck and thought the vehicle might have damage due to the amount of

snow in which it had been stuck. Trooper Scovel wanted to verify there was not over SI000.00 damage

to the vehicle that would require a crash report under Wyoming Slate law. Trooper Scovel activated

his lights and stopped the U-Haul truck.

        4.      Trooper Scovel made contact with the sole occupant of the U-Haul,a male driver, and

learned the U-Haul had been stuck in the snow but the driver dug it out by himself. The driver opened

the driver's side door of the U-Haul when speaking with Trooper Scovel. Trooper Scovel noted

damage to the U-Haul truck hood and grill and asked ifthe damage was recent. The driver told him it

was not, whereupon Trooper Scovel asked for the rental agreement he saw behind the driver's seat.

The rental agreement did not show damage to the U-Haul's hood or grill at the time it was rented.

While speaking with the driver, Trooper Scovel smelled burnt marijuana. Trooper Scovel asked for a

driver license. The driver admitted that he did not have a driver license and could only produce an ID

card, which identified him as Austin James Kelly. Trooper Scovel asked ifthere was marijuana in the

vehicle and Kelly said "a little bit". Kelly admitted that he took a hit ofmarijuana when he was getting

the U-Haul unstuck from the snow. Trooper Scovel asked where the marijuana was,and Kelly handed

him ajoint that was in the open console above the cup holders. Kelly said that was all the marijuana in

the vehicle. Trooper Scovel asked Kelly to get out ofthe U-Haul and come back to his patrol vehicle.

Trooper Scovel let Kelly know that he(Scovel) was going to pat him (Kelly)down for weapons,since

Trooper Scovel was going to put Kelly in Scovel's patrol vehicle. Kelly said he had brass knuckles in

his back pocket. Trooper Scovel removed the brass knuckles then continued his pat down and found a

prescription pill bottle with pills and a coin purse in Kelly's left frontjacket pocket. Kelly identified

the pills as Lorazepam. He admitted the pills were not prescribed to him and said he bought the pills.

Trooper Scovel found another pill bottle in Kelly's jacket, which contained jewelry. Kelly said the
        Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 4 of 7




jewelry belonged to his mother. Trooper Scovel allowed Kelly to smoke a cigarette while he contacted

dispatch. Trooper Scovel learned through dispatch that Kelly's Arizona driver license was suspended

and the U-Haul was reported stolen.

       5.      Trooper Scovel arrested Kelly for marijuana possession, suspended driver license and

possession of stolen property.

       6.      Trooper Scovel gathered Kelly's wallet and change purse to give them to another deputy

who was transporting Kelly to the detention center so the items could be placed with Kelly's personal

property. Trooper Scovel opened the black change purse he had taken from Kelly's left frontjacket

pocket and noticed plastic baggies containing clear and white crystals, that later tested presumptively

positive for methamphetamine. Meanwhile,Deputy Palmer found a Montana driver license in Kelly's

wallet that belonged to Shaune E. O'Brien.

       7.      Trooper Scovel obtained a search warrant and searched the U-Haul later that day. The

U-Haul contained clothing,jewelry and tools that officers suspected were stolen,because they still had

tags on them. Officers located credit cards and other cards that were later confirmed as having been

stolen from Larry Mose in Phoenix, Arizona. In a charcoal-colored backpack in the U-Haul's front

passenger compartment was a Remington RP9,9mm handgun with serial number RPOl I729H. An

ATF trace ofthe Remington RP9,9mm handgim, disclosed that Shaune Elliott O'Brien,the owner of

the Montana driver license found in Kelly's wallet, purchased the gun on November 16,2017 at Quality

Guns in Great Falls, Montana.

       8.      On April 24. 2019, your Affiant telcphonically interviewed Katie Lynne [Barnes]

0'Brien who resides at 2102 Lincoln Street in Anaconda,Montana. O'Brien said she had met Kelly on

February 24,2019,at a truck stop on 1-90 in Montana during a snowstorm. Kelly told her that he was

sleeping in his U-Haul and, since they were both traveling the same direction, O'Brien offered to let
         Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 5 of 7




Kelly stay with her at her house. Kelly stayed with O'Brien for several days, until February 26,2019,

and on one occasion was in O'Brien's home alone while O'Brien was at work. O'Brien did not realize

any of her personal property was missing until she received a phone call a couple of days later from

Wyoming DCI Special Agent Juliet Fish, who questioned her about Kelly. SA Fish told O'Brien that

law enforcement had recovered a gun from Kelly that was registered to Shaunc O'Brien as well as

Shaune O'Brien's driver license. O'Brien identified Shaune O'Brien as her late husband, who had

passed away in November of 2018. O'Brien identified a photograph of Kelly as the man who had

stayed with her at her home. O'Brien discovered that her deceased husband's driver license and money

were missing from his wallet that O'Brien kept in her nightstand. She believed a one hundred dollar

bill and possibly a fifty-dollar bill were missing. O'Brien confirmed that her late husband had a

prescription for Lorazepam that she had not disposed of. O'Brien confirmed that she was missing a

Remington 9mm handgun. She sent law enforcement a photograph of the Remington RP9 firearm

original packaging, to include the model(RP9) and the serial number of RPO11729H. O'Brien also

identified three necklaces and two rings that were found in the U-Haul that Kelly had been driving as

belonging to her. One ofthe rings was a Texas A & M alumni inscribed with "Katie L. Johnson"(an

A.K.A. for O'Brien) inside the ring.

       9.      Law enforcement officers spoke to Kelly after receiving permission from his attorney to

speak with Kelly and after informing him ofhis Constitutional rights pursuant to Mra/jc/a. In relevant

part, Kelly said he met Katie Barnes (A.K.A. Katie O'Brien) at a rest stop between Missoula and

Anaconda. Barnes asked Kelly to slay at her house in Anaconda because of the weather, two days

before he was arrested in Wyoming. Kelly did not have an explanation as to how Barnes' late husband,

Shaunc O'Brien's driver license came to be in his wallet. Kelly said that he bought the gun in the U-
        Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 6 of 7




Haul from a girl. Kelly said he would be surprised to learn that the gun found in the U-Haul was

registered to Shaune O'Brien, Katie Barnes' deceased husband.

       10.     Your Affiant examined the firearm seized from Kelly and determined the Remington

Model RP9,9mm handgun, serial number RPO11729H, was manufactured in Alabama and therefore

traveled or was shipped in interstate commerce prior to arriving in Wyoming.

        11.    Based upon the foregoing,your Affiant believes Austin Kelly has committed a violation

ofTitle I8U.S.C. §922(j)namely,knowing possession ofa stolen firearm. Accordingly, your Affiant

requests that a criminal complaint and arrest warrant be issued for Austin Kelly. I declare under

penalty of perjury that the foregoing is true and correct to the best of my knowledge.

                                      END OF AFFroAVIT
    Case 6:19-mj-00035-SWS Document 1 Filed 05/06/19 Page 7 of 7




                         PENALTY SUMMARY


DEFENDANT NAME:          AUSTIN JAMES KELLY


DATE:                    May 6,2019

INTERPRETER NEEDED:      No


VICTIM(S):               Yes


OFFENSE/PENALTIES:       18U.S.C.§§ 9220)
                         (Possession of Stolen Firearm)

                         0-10 Years Imprisonment
                         Up To $250,000 Fine
                         3 Years Supervised Release
                         SI00 Special Assessment



AGENT:                   Jay Johnson, ATF

AUSA:                    Kerry J. Jacobson, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                   1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                    Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:           No
